Title: From Louisa Catherine Johnson Adams to Mary Catherine Hellen Adams, 14 August 1823
From: Adams, Louisa Catherine Johnson
To: Adams, Mary Catherine Hellen


				
					
					Baltimore 14 August 1823
				
				We have arrived without accident after a pleasant journey in this City my Dear Mary and safely deposited Robert who behaved like a Hero and required no counsel as Mr. Frye seems to have stamped his Lessons very powerfully on his mind as well as on his affection—I write to tell you that Anthony is to let Mr. Frye have your Uncle’s Tea Table and that he is to pay Elizabeth her full Month and I beg you to see that the flesh brush for Georges Arm is passed packed up in Mr. Adams Trunk—We had a charming ride and met with a Mr. Mitchell who supposing I was speaking of Mr. A. when I was talking of Mr. Sparks came out with the most ardent panegyric about your Uncle which surprized me very much and forced me to say that it was Mr. Sparks I had alluded to—When we reached Waterloo I found Mr. Proud of Baltimore who immediately recollected me and announced himself to the great astonishment of Mr. Mitchell who apologized on entering the Carriage assuring me had he known who I was he could never have made observations which must have appeared fulsome although the very opinion was founded upon the of the superiority of his the object of his praise—This Gentleman was very polite during the whole way and at parting I requested should he visit Washington he would call that I might have the pleasure to introduce him to my husband—Mr Parish and Doctor Catbush are to dine with and we start again at five o’clock—God Bless you and my best friend—Love to all
				
					L. C. Adams.
				
				
			